Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 1 of 21 PageID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

LINDA L. COHEN and
JEFFREY A. COHEN                                  :
                                                  :
       vs.                                        :       C.A. NO.:
                                                  :
JERRY DiSAURO;                                    :
BARBARA DiSAURO;                                  :
629 SUCCOTASH, LLC, d/b/a                         :
MATUNUCK OYSTER BAR; and                          :       JURY TRIAL DEMANDED
OCEAN STATE PARKING                               :
MANAGEMENT, INC., d/b/a                           :
OCEAN STATE VALET                                 :



                                       COMPLAINT

                             PARTIES AND JURISDICTION

       1.     Plaintiff Linda L. Cohen is a resident of the City of New York, in the State of

New York.

       2.     Plaintiff Jeffrey A. Cohen is a resident of the City of New York, in the State of

New York, and is the husband of the Plaintiff named in the preceding paragraph.

       3.     Defendant Jerry DiSauro, upon information and belief, is a resident of the

Town of Tiverton, in the State of Rhode Island.

       4.     Defendant Barbara DiSauro, upon information and belief, is a resident of the

Town of Tiverton, and is the owner of the motor vehicle operated by Defendant Jerry

DiSauro in the subject matter accident.

       5.     Defendant 629 Succotash, LLC, d/b/a Matunuck Oyster, Bar [hereinafter

“Matunuck Oyster Bar”], is a Rhode Island Limited Liability Company organized and
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 2 of 21 PageID #: 2




existing under the laws of the State of Rhode Island, with its principal place of business

located at 629 Succotash Road, South Kingstown, Rhode Island.

       6.     Defendant Ocean State Parking Management, Inc., d/b/a Ocean State Valet

[hereinafter “Ocean State Valet”], is a Rhode Island Corporation organized and existing

under the laws of the State of Rhode Island, with its principal place of business located at

402 River Road, Manville, RI 02838.

       7.     This Honorable Court has original jurisdiction over this lawsuit pursuant to

28 U.S.C. §1332(a).

       8.     The amount in controversy exceeds the sum of Seventy-Five Thousand

($75,000.00) Dollars, exclusive of interest and costs.

                                         COUNT I

                  NEGLIGENCE OF DEFENDANT JERRY DiSAURO

       1.     On or about August 30, 2019, Plaintiff Linda L. Cohen was a pedestrian on the

premises of Defendant Matunuck Oyster Bar located at 629 Succotash Road in the Town of

South Kingstown, in the State of Rhode Island.

       2.     At all relevant times herein, Plaintiff Linda L. Cohen was in the exercise of

due and reasonable care for her own safety and well being.

       3.     At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro on the premises of

Defendant Matunuck Oyster Bar located at 629 Succotash Road, in the Town of South

Kingstown, in the State of Rhode Island.




                                              2
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 3 of 21 PageID #: 3




       4.     At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro with the permission,

consent and authority of Defendant Barbara DiSauro.

       5.     At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Jerry DiSauro owed a legal duty to all persons, including Plaintiff

Linda L. Cohen, to exercise due and reasonable care in the operation of the motor vehicle

he was operating and which was owned by Defendant Barbara DiSauro.

       6.     Nevertheless, at the aforementioned time and place, and at all relevant times

herein mentioned, Defendant Jerry DiSauro breached the legal duty of care owed by

operating said motor vehicle in a negligent and careless manner.

       7.     At the aforementioned time and place, and as a direct and proximate result of

the aforementioned negligent and careless manner in which Defendant Jerry DiSauro

operated said motor vehicle owned by Defendant Barbara DiSauro, Defendant Jerry

DiSauro caused this vehicle to collide into Plaintiff Linda L. Cohen, a pedestrian on the

property of Defendant Matunuck Oyster Bar.

       8.     As a direct and proximate result of the negligent and careless manner in

which Defendant Jerry DiSauro was operating the motor vehicle owned by Defendant

Barbara DiSauro, Plaintiff Linda L. Cohen was severely and permanently injured, suffered

and will in the future suffer great pain of body, nerves and nervous system, was rendered

disabled and impaired, has been scarred, has suffered and will continue to suffer a loss of

wages and a loss of future earning capacity, has suffered and will continue to suffer a loss

of enjoyment of life, has been unable and will continue to be unable to perform her usual


                                             3
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 4 of 21 PageID #: 4




daily activities, has been required and will in the future be required to undergo additional

medical treatment and care, and Plaintiff Linda L. Cohen has become and will in the future

become liable to pay large sums of money for her medical and hospital attention, care and

treatment, and Plaintiff Linda L. Cohen otherwise was and is injured.

       9.      As a direct and proximate result of the negligence of Defendant Jerry DiSauro,

and the resultant personal injuries to Plaintiff Linda L. Cohen, Plaintiff Jeffrey A. Cohen has

suffered and will in the future suffer a loss of consortium, companionship, society, affection

and love of his wife, Plaintiff Linda L. Cohen.

       WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

against Defendant Jerry DiSauro for compensatory damages, plus interest and costs.

                                         COUNT II

                   NEGLIGENCE OF DEFENDANT JERRY DiSAURO

       1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

if set forth fully at length herein.

       2.      On or about August 30, 2019, Plaintiff Jeffrey A. Cohen was a pedestrian on

the premises of Defendant Matunuck Oyster Bar located at 629 Succotash Road in the Town

of South Kingstown, in the State of Rhode Island.

       3.      At all relevant times herein, Plaintiff Jeffrey A. Cohen was in the exercise of

due and reasonable care for his own safety and well being.

       4.      At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro on the premises of




                                              4
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 5 of 21 PageID #: 5




Defendant Matunuck Oyster Bar located at 629 Succotash Road, in the Town of South

Kingstown, in the State of Rhode Island.

       5.     At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro with the permission,

consent and authority of Defendant Barbara DiSauro.

       6.     At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Jerry DiSauro owed a legal duty to all persons, including Plaintiff

Jeffrey A. Cohen, to exercise due and reasonable care in the operation of the motor vehicle

he was operating and which was owned by Defendant Barbara DiSauro.

       7.     Nevertheless, at the aforementioned time and place, and at all relevant times

herein mentioned, Defendant Jerry DiSauro breached the legal duty of care owed by

operating said motor vehicle in a negligent and careless manner.

       8.     At the aforementioned time and place, and as a direct and proximate result of

the aforementioned negligent and careless manner in which Defendant Jerry DiSauro was

operating said motor vehicle owned by Defendant Barbara DiSauro, Defendant Jerry

DiSauro caused the vehicle he was operating to collide into Plaintiff Jeffrey A. Cohen, a

pedestrian on the property of Defendant Matunuck Oyster Bar.

       9.     As a direct and proximate result of the negligent and careless manner in

which Defendant Jerry DiSauro was operating the motor vehicle owned by Defendant

Barbara DiSauro, Plaintiff Jeffrey A. Cohen was severely and permanently injured, suffered

and will in the future suffer great pain of body, nerves and nervous system, was rendered

disabled and impaired, has been scarred, has suffered and will in the future suffer a loss of


                                             5
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 6 of 21 PageID #: 6




wages and a loss of future earning capacity, has suffered and in the future will continue to

suffer a loss of enjoyment of life, has been unable and will continue to be unable to perform

his usual daily activities, has been required and will in the future be required to undergo

additional medical treatment and care, and Plaintiff Jeffrey A. Cohen has become and will

in the future become liable to pay large sums of money for his medical and hospital

attention, care and treatment, and Plaintiff Jeffrey A. Cohen otherwise was and is injured.

       10.     As a direct and proximate result of the negligence of Defendant Jerry DiSauro,

and the resultant personal injuries to Plaintiff Jeffrey A. Cohen, Plaintiff Linda L. Cohen has

suffered and will in the future suffer a loss of consortium, companionship, society, affection

and love of her husband, Plaintiff Jeffrey A. Cohen.

       WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

against Defendant Jerry DiSauro for compensatory damages, plus interest and costs.

                                         COUNT III

                 NEGLIGENCE OF DEFENDANT BARBARA DiSAURO

       1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

if set forth fully at length herein.

       2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

if set forth fully at length herein.

       3.      On or about August 30, 2019, Plaintiff Linda L. Cohen was a pedestrian on the

premises of Defendant Matunuck Oyster Bar located at 629 Succotash Road in the Town of

South Kingstown, in the State of Rhode Island.




                                              6
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 7 of 21 PageID #: 7




      4.     At all relevant times herein, Plaintiff Linda L. Cohen was in the exercise of

due and reasonable care for her own safety and well being.

      5.     At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro on the premises of

Defendant Matunuck Oyster Bar located at 629 Succotash Road, in the Town of South

Kingstown, in the State of Rhode Island.

      6.     At the aforementioned time and place, Defendant Jerry DiSauro was

operating said motor vehicle owned by Defendant Barbara DiSauro with the knowledge,

permission, consent and authority of Defendant Barbara DiSauro.

      7.     At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Barbara DiSauro owed a duty to all persons, including Plaintiff

Linda L. Cohen, to exercise due and reasonable care in the selection and entrustment of

the motor vehicle she owned.

      8.     At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Barbara DiSauro breached the duty of care owed by negligently

entrusting her motor vehicle to Defendant Jerry DiSauro.

      9.     At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Jerry DiSauro operated said motor vehicle in a negligent and

careless manner, and caused a collision with Plaintiff Linda L. Cohen, a pedestrian on the

property of Defendant Matunuck Oyster Bar.




                                            7
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 8 of 21 PageID #: 8




       10.    As a direct and proximate result of the negligent and careless entrustment by

Defendant Barbara DiSauro of her motor vehicle to Defendant Jerry DiSauro, and Defendant

Jerry DiSauro’s subsequent negligent operation of said motor vehicle, Plaintiff Linda L. Cohen

was severely and permanently injured, suffered and will in the future suffer great pain of

body, nerves and nervous system, was rendered disabled and impaired, has suffered and

in the future will continue to suffer a loss of enjoyment of life, has been unable and will

continue to be unable to perform her usual daily activities, has suffered and will in the

future suffer a loss of wages and a loss of future earning capacity, has been required and

will in the future be required to undergo additional medical treatment and care, and

Plaintiff Linda L. Cohen has become and will in the future become liable to pay large

sums of money for her medical and hospital attention, care and treatment, and Plaintiff

Linda L. Cohen otherwise was and is injured.

       11.    As a direct and proximate result of the negligence of Defendant Barbara

DiSauro and the resultant personal injuries to Plaintiff Linda L. Cohen, Plaintiff Jeffrey A.

Cohen has suffered and will in the future suffer a loss of consortium, companionship,

society, affection and love of his wife, Plaintiff Linda L. Cohen.

       WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

against Defendant Barbara DiSauro for compensatory damages, plus interest and costs.

                                         COUNT IV

                 NEGLIGENCE OF DEFENDANT BARBARA DiSAURO

       1.    Paragraphs 1 through 7 of Count I are hereby incorporated by reference as if

set forth fully at length herein.


                                               8
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 9 of 21 PageID #: 9




       2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

if set forth fully at length herein.

       3.      Paragraphs 1 through 9 of Count III are hereby incorporated by reference

as if set forth fully at length herein.

       4.      On or about August 30, 2019, Plaintiff Jeffrey A. Cohen was a pedestrian on

the premises of Defendant Matunuck Oyster Bar located at 629 Succotash Road in the Town

of South Kingstown, in the State of Rhode Island.

       5.      At all relevant times herein, Plaintiff Jeffrey A. Cohen was in the exercise of

due and reasonable care for his own safety and well being.

       6.      At all relevant times herein mentioned, Defendant Jerry DiSauro was

operating a motor vehicle owned by Defendant Barbara DiSauro on the premises of

Defendant Matunuck Oyster Bar located at 629 Succotash Road, in the Town of South

Kingstown, in the State of Rhode Island.

       7.      At the aforementioned time and place, Defendant Jerry DiSauro was

operating said motor vehicle owned by Defendant Barbara DiSauro with the knowledge,

permission, consent and authority of Defendant Barbara DiSauro.

       8.      At the aforementioned time and place, and at all relevant times herein

mentioned, Defendant Barbara DiSauro owed a duty to all persons, including Plaintiff

Jeffrey A. Cohen, to exercise due and reasonable care in the selection and entrustment of

the motor vehicle she owned.




                                              9
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 10 of 21 PageID #: 10




         9.     At the aforementioned time and place, and at all relevant times herein

  mentioned, Defendant Barbara DiSauro breached the duty of care owed by negligently

  entrusting her motor vehicle to Defendant Jerry DiSauro.

         10.    At the aforementioned time and place, and at all relevant times herein

  mentioned, Defendant Jerry DiSauro operated said motor vehicle in a negligent and

  careless manner and caused a collision with Plaintiff Jeffrey A. Cohen, a pedestrian on

  the property of Defendant Matunuck Oyster Bar.

         11.    As a direct and proximate result of the negligent and careless entrustment by

  Defendant Barbara DiSauro of her motor vehicle to Defendant Jerry DiSauro, and Defendant

  Jerry DiSauro’s subsequent negligent operation of said motor vehicle, Plaintiff Jeffrey A.

  Cohen was severely and permanently injured, suffered and will in the future suffer great

  pain of body, nerves and nervous system, was rendered disabled and impaired, has

  suffered and in the future will continue to suffer a loss of enjoyment of life, has been

  unable and will continue to be unable to perform his usual daily activities, has suffered

  and will in the future suffer a loss of wages and a loss of future earning capacity, has been

  required and will in the future be required to undergo additional medical treatment and

  care, and Plaintiff Jeffrey A. Cohen has become and will in the future become liable to

  pay large sums of money for his medical and hospital attention, care and treatment, and

  Plaintiff Jeffrey A. Cohen otherwise was and is injured.

         12.    As a direct and proximate result of the negligence of Defendant Barbara

  DiSauro and the resultant personal injuries to Plaintiff Jeffrey A. Cohen, Plaintiff Linda L.




                                               10
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 11 of 21 PageID #: 11




  Cohen has suffered and will in the future suffer a loss of consortium, companionship,

  society, affection and love of her husband, Plaintiff Jeffrey A. Cohen.

         WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

  against Defendant Barbara DiSauro for compensatory damages, plus interest and costs.

                                            COUNT V

               NEGLIGENCE OF DEFENDANT MATUNUCK OYSTER BAR

         1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

  if set forth fully at length herein.

         2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

  if set forth fully at length herein.

         3.      Paragraphs 1 through 9 of Count III are hereby incorporated by reference

  as if set forth fully at length herein.

         4.      Paragraphs 1 through 10 of Count IV are hereby incorporated by reference

  as if fully set forth herein.

         5.      Defendant Matunuck Oyster Bar, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Linda L. Cohen to

  keep and maintain its property and premises, including but not limited to its parking lot

  and customer waiting area for valet services, in a safe condition and to provide said

  customers with guards and/or barriers so as to afford customers with adequate

  protection from vehicular traffic.




                                               11
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 12 of 21 PageID #: 12




         6.     Defendant Matunuck Oyster Bar, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to warn its customers, including

  Plaintiff Linda L. Cohen, of any existing hazards and dangerous conditions.

         7.     Defendant Matunuck Oyster Bar, by and through its agents, servants and

  employees, breached their legal duty of care to keep and maintain its property and/or

  parking lot in a reasonably safe condition, including but not limited to failing to provide

  said customers with guards and/or barriers so as to afford their customers with adequate

  protection from vehicular traffic.

         8.     Defendant Matunuck Oyster Bar, by and through its agents, servants and

  employees, further breached their legal duty of care by failing to warn its customers,

  including Plaintiff Linda L. Cohen, of any existing hazards and dangerous conditions.

         9.     As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Matunuck Oyster Bar as aforesaid, Plaintiff

  Linda L. Cohen was injured when she was struck by a motor vehicle negligently operated

  by Defendant Jerry DiSauro on the premises of the Defendant Matunuck Oyster Bar.

         10.    As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Matunuck Oyster Bar, Plaintiff Linda L. Cohen

  was severely and permanently injured, suffered and will in the future suffer great pain of

  body, nerves and nervous system, was rendered disabled and impaired, has suffered and

  in the future will continue to suffer a loss of enjoyment of life, has been unable and will

  continue to be unable to perform her usual daily activities, has suffered and will in the

  future suffer a loss of wages and a loss of future earning capacity, has been required and


                                              12
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 13 of 21 PageID #: 13




  will in the future be required to undergo additional medical treatment and care, and

  Plaintiff Linda L. Cohen has become and will in the future become liable to pay large

  sums of money for her medical and hospital attention, care and treatment, and Plaintiff

  Linda L. Cohen otherwise was and is injured.

         11.     As a direct and proximate result of the negligence of employees, agents,

  servants and/or representatives of Defendant Matunuck Oyster Bar and the resultant

  personal injuries to Plaintiff Linda L. Cohen, Plaintiff Jeffrey A. Cohen has suffered and will

  in the future suffer a loss of consortium, companionship, society, affection and love of his

  wife, Plaintiff Linda L. Cohen.

         WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

  against Defendant Matunuck Oyster Bar, and its agents, servants, representatives and

  employees, for compensatory damages, plus interest and costs.

                                            COUNT VI

               NEGLIGENCE OF DEFENDANT MATUNUCK OYSTER BAR

         1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

  if set forth fully at length herein.

         2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

  if set forth fully at length herein.

         3.      Paragraphs 1 through 9 of Count III are hereby incorporated by reference

  as if set forth fully at length herein.

         4.      Paragraphs 1 through 10 of Count IV are hereby incorporated by reference

  as if fully set forth herein.


                                                13
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 14 of 21 PageID #: 14




         5.      Paragraphs 1 through 9 of Count V are hereby incorporated by reference as

  if fully set forth herein.

         6.      Defendant Matunuck Oyster Bar, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Jeffrey A. Cohen to

  keep and maintain its property and premises, including but not limited to its parking lot

  and customer waiting area for valet services, in a safe condition and to provide said

  customers with guards and/or barriers so as to afford customers with adequate

  protection from vehicular traffic.

         7.      Defendant Matunuck Oyster Bar, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to warn its customers, including

  Plaintiff Jeffrey A. Cohen, of any existing hazards and dangerous conditions.

         8.      Defendant Matunuck Oyster Bar, by and through its agents, servants and

  employees, breached their legal duty of care to keep and maintain its property and/or

  parking lot in a reasonably safe condition by failing to provide said customers with

  guards and/or barriers so as to afford their customers with adequate protection from

  vehicular traffic.

         9.      Defendant Matunuck Oyster Bar, by and through its employees, agents,

  servants and representatives, further breached their legal duty of care by failing to warn

  its customers, including Plaintiff Jeffrey A. Cohen, of any existing hazards and dangerous

  conditions.

         10.     As a direct and proximate result of the negligence of the employees, agents,

  servants, representatives and employees of Defendant Matunuck Oyster Bar as aforesaid,


                                              14
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 15 of 21 PageID #: 15




  Plaintiff Jeffrey A. Cohen was injured when he was struck by a motor vehicle negligently

  operated by Defendant Jerry DiSauro on the premises of the Defendant Matunuck Oyster

  Bar.

         11.    As a direct and proximate result of the negligence of the agents, servants,

  employees and representatives of Defendant Matunuck Oyster Bar, Plaintiff Jeffrey A. Cohen

  was severely and permanently injured, suffered and will in the future suffer great pain of

  body, nerves and nervous system, was rendered disabled and impaired, has suffered and

  in the future will continue to suffer a loss of enjoyment of life, has been unable and will

  continue to be unable to perform his usual daily activities, has suffered and will in the

  future suffer a loss of wages and a loss of future earning capacity, has been required and

  will in the future be required to undergo additional medical treatment and care, and

  Plaintiff Jeffrey A. Cohen has become and will in the future become liable to pay large

  sums of money for his medical and hospital attention, care and treatment, and Plaintiff

  Jeffrey A. Cohen otherwise was and is injured.

         12.    As a direct and proximate result of the negligence of employees, agents,

  servants and/or representatives of Defendant Matunuck Oyster Bar and the resultant

  personal injuries to Plaintiff Jeffrey A. Cohen, Plaintiff Linda L. Cohen has suffered and

  will in the future suffer a loss of consortium, companionship, society, affection and love of

  her husband, Plaintiff Jeffrey A. Cohen.

         WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

  against Defendant Matunuck Oyster Bar, and its agents, servants, representatives and

  employees, for compensatory damages, plus interest and costs.


                                               15
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 16 of 21 PageID #: 16




                                            COUNT VII

                 NEGLIGENCE OF DEFENDANT OCEAN STATE VALET

         1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

  if set forth fully at length herein.

         2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

  if set forth fully at length herein.

         3.      Paragraphs 1 through 9 of Count III are hereby incorporated by reference

  as if set forth fully at length herein.

         4.      Paragraphs 1 through 10 of Count IV are hereby incorporated by reference

  as if fully set forth herein.

         5.      Paragraphs 1 through 9 of Count V are hereby incorporated by reference as

  if fully set forth herein.

         6.      Paragraphs 1 through 10 of Count VI are hereby incorporated by reference

  as if fully set forth herein.

         7.      Defendant Ocean State Valet, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Linda L. Cohen to

  keep and maintain the parking lot and customer waiting area for valet services on the

  premises of Defendant Matunuck Oyster Bar, in a reasonably safe condition and to

  provide said customers with guards and/or barriers so as to afford customers with

  adequate protection from vehicular traffic.

         8.      Defendant Ocean State Valet, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Linda L. Cohen to


                                               16
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 17 of 21 PageID #: 17




  warn its customers, including Plaintiff Linda L. Cohen, of any existing hazards and

  dangerous conditions.

         9.     Defendant Ocean State Valet, by and through its agents, servants and

  employees, breached their legal duty of care to keep and maintain the parking lot area

  and customer waiting area for valet services on the premises of Defendant Matunuck

  Oyster Bar in a reasonably safe condition by failing to provide said customers with

  guards and/or barriers so as to afford their customers with adequate protection from

  vehicular traffic.

         10.    Defendant Ocean State Valet, by and through its agents, servants and

  employees, further breached their legal duty of care by failing to warn customers of

  Defendant Matunuck Oyster Bar, including Plaintiff Linda L. Cohen, of any existing

  hazards and dangerous conditions.

         11.    As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Ocean State Valet as aforesaid, Plaintiff

  Linda L. Cohen was injured when she was struck by a motor vehicle negligently

  operated by Defendant Jerry DiSauro on the premises of the Defendant Matunuck

  Oyster Bar.

         12.    As a direct and proximate result of the negligence of the agents, servants,

  employees and representatives of Defendant Ocean State Valet, Plaintiff Linda L. Cohen was

  severely and permanently injured, suffered and will in the future suffer great pain of body,

  nerves and nervous system, was rendered disabled and impaired, has suffered and in the

  future will continue to suffer a loss of enjoyment of life, has been unable and will continue


                                               17
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 18 of 21 PageID #: 18




  to be unable to perform her usual daily activities, has suffered and will in the future suffer

  a loss of wages and a loss of future earning capacity, has been required and will in the

  future be required to undergo additional medical treatment and care, and Plaintiff

  Linda L. Cohen has become and will in the future become liable to pay large sums of

  money for her medical and hospital attention, care and treatment, and Plaintiff Linda L.

  Cohen otherwise was and is injured.

         13.     As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Ocean State Valet and the resultant personal

  injuries to Plaintiff Linda L. Cohen, Plaintiff Jeffrey A. Cohen has suffered and will in the

  future suffer a loss of consortium, companionship, society, affection and love of his wife,

  Plaintiff Linda L. Cohen.

         WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

  against Defendant Ocean State Valet, and its agents, servants, representatives and

  employees, for compensatory damages, plus interest and costs.

                                            COUNT VIII

                 NEGLIGENCE OF DEFENDANT OCEAN STATE VALET

         1.      Paragraphs 1 through 7 of Count I are hereby incorporated by reference as

  if set forth fully at length herein.

         2.      Paragraphs 1 through 8 of Count II are hereby incorporated by reference as

  if set forth fully at length herein.

         3.      Paragraphs 1 through 9 of Count III are hereby incorporated by reference

  as if set forth fully at length herein.


                                                18
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 19 of 21 PageID #: 19




         4.      Paragraphs 1 through 10 of Count IV are hereby incorporated by reference

  as if fully set forth herein.

         5.      Paragraphs 1 through 9 of Count V are hereby incorporated by reference as

  if fully set forth herein.

         6.      Paragraphs 1 through 10 of Count VI are hereby incorporated by reference

  as if fully set forth herein.

         7.      Paragraphs 1 through 11 of Count VII are hereby incorporated by reference

  as if fully set forth herein.

         8.      Defendant Ocean State Valet, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Jeffrey A. Cohen to

  keep and maintain the parking lot and customer waiting area for valet services on the

  premises of Defendant Matunuck Oyster Bar, in a safe condition and to provide said

  customers with guards and/or barriers so as to afford customers with adequate

  protection from vehicular traffic.

         9.      Defendant Ocean State Valet, by and through its agents, servants,

  representatives and employees, owed a legal duty of care to Plaintiff Jeffrey A. Cohen to

  warn its customers, including Plaintiff Jeffrey A. Cohen, of any existing hazards and

  dangerous conditions.

         10.     Defendant Ocean State Valet, by and through its agents, servants and

  employees, breached their legal duty of care to keep and maintain the parking lot area

  and customer waiting area for valet services on the premises of Defendant Matunuck

  Oyster Bar in a reasonably safe condition by failing to provide said customers with


                                             19
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 20 of 21 PageID #: 20




  guards and/or barriers so as to afford their customers with adequate protection from

  vehicular traffic.

         11.    Defendant Ocean State Valet, by and through its agents, servants and

  employees, further breached their legal duty of care by failing to warn customers of

  Defendant Matunuck Oyster Bar, including Plaintiff Jeffrey A. Cohen, of any existing

  hazards and dangerous conditions.

         12.    As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Ocean State Valet as aforesaid, Plaintiff

  Jeffrey A. Cohen was injured when he was struck by a motor vehicle negligently

  operated by Defendant Jerry DiSauro on the premises of the Defendant Matunuck

  Oyster Bar.

         13.    As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Ocean State Valet, Plaintiff Jeffrey A. Cohen

  was severely and permanently injured, suffered and will in the future suffer great pain of

  body, nerves and nervous system, was rendered disabled and impaired, has suffered and

  in the future will continue to suffer a loss of enjoyment of life, has been unable and will

  continue to be unable to perform his usual daily activities, has suffered and will in the

  future suffer a loss of wages and a loss of future earning capacity, has been required and

  will in the future be required to undergo additional medical treatment and care, and

  Plaintiff Jeffrey A. Cohen has become and will in the future become liable to pay large

  sums of money for his medical and hospital attention, care and treatment, and Plaintiff

  Jeffrey A. Cohen otherwise was and is injured.


                                              20
Case 1:19-cv-00610-JJM-LDA Document 1 Filed 11/21/19 Page 21 of 21 PageID #: 21




          14.   As a direct and proximate result of the negligence of the employees, agents,

  servants and/or representatives of Defendant Ocean State Valet and the resultant personal

  injuries of Plaintiff Jeffrey A. Cohen, Plaintiff Linda L. Cohen has suffered and will in the

  future suffer a loss of consortium, companionship, society, affection and love of her

  husband, Plaintiff Jeffrey A. Cohen.

          WHEREFORE, Plaintiffs Linda L. Cohen and Jeffrey A. Cohen demand judgment

  against Defendant Ocean State Valet, and its agents, servants, representatives and

  employees, for compensatory damages, plus interest and costs.

                                DEMAND FOR JURY TRIAL

          Plaintiffs Linda L. Cohen and Jeffrey A. Cohen hereby demand a trial by jury and

  designate Mark B. Decof as trial counsel.

                                                    LINDA L. COHEN and
                                                    JEFFREY A. COHEN

                                                    By their Attorneys,

                                                    Decof, Barry, Mega & Quinn, P.C.
                                                    One Smith Hill
                                                    Providence, RI 02903
                                                    Telephone: (401) 272-1110
                                                    Facsimile: (401) 351-6641
                                                    Email: mbd@decof.com; dmd@decof.com


                                                    /s/ Mark B. Decof
                                                    Mark B. Decof               #2357

                                                    /s/ Donna M. Di Donato
                                                    Donna M. Di Donato     #3078

  Dated: November 21, 2019
  Cohen P001




                                               21
